DETAILED ACTION
In this Office Action, original claims 1-8 filed on June 14th, 2019 were evaluated on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). 
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1, 4, and 6 are objected to because of the following informalities: 
Claim 1, line 9-10 “a body motion detection unit configured to detect presence or absence of body motion…” should apparently read “a body motion detection unit configured to detect a 
Claim 4, line 1 “The pulse wave measurement device according to any one of claims 1” should apparently read “The pulse wave measurement device according to claim 1”;
Claim 6, line 3-4 “a first blood pressure calculation unit configured to calculate blood pressure by using a predetermined correspondence equation” should apparently read “a first blood pressure calculation unit configured to calculate blood pressure using a predetermined correspondence equation” (removed “by”) to be grammatically correct;
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a pressing member” in claims 1 and 8;
“a body motion detection unit” in claim 1;
“a control unit” in claim 1;
“a first blood pressure calculation unit” in claim 6;
“a pressure control unit” in claim 7;
“a second blood pressure calculation unit” in claim 7;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure of the aforementioned claim limitations are as follows:
The “pressing member” is disclosed as being a “pressing cuff” such as a “fluid bag” (applicant specification paragraph 0029);
The “body motion detection unit” is disclosed as being an “acceleration sensor” (applicant specification paragraph 0040);
The “control unit” is disclosed as being a “central processing unit (CPU)” (applicant specification paragraph 0032);
The function of the “first blood pressure calculation unit” is disclosed as being performed by a “CPU” (applicant specification paragraph 0056);
The function of the “pressure control unit” is disclosed as being performed by a “CPU” (applicant specification paragraph 0046);
The function of the “second blood pressure calculation unit” is disclosed as being performed by a “CPU” (applicant specification 0048);
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase “a facing portion of an artery” in the claim limitation “the first pulse wave sensor and the second pulse wave sensor configured to detect a pulse wave in a facing portion of an artery passing through the measurement site” renders the claim indefinite. It is unclear 
For purposes of examination, the claim will be read as if it were written “the first pulse wave sensor and the second pulse wave sensor configured to detect a pulse wave in an artery passing through the measurement site”. 
Claims 5-7 are rejected by virtue of their dependency on claim 4. 
Regarding claim 5, the claim limitation “an element configured to press the first pulse wave sensor and the second pulse wave sensor with an individual pressing force” renders the claim indefinite. It is unclear what is meant by “an individual pressing force”. For example, it is unclear whether the claim is intending to impart the limitation that that the first and second pulse wave sensors are pressed by the same element that exerts the same “individual pressing force” on the two sensors, or if the claim limitation intends to impart the limitation that “an element” exerts two different pressing forces on the two sensors. Clarification is requested.
For purposes of examination, the claim limitation will be read as if it were written “an element configured to press the first pulse wave sensor and the second pulse wave sensor with a pressing force”. 
Furthermore, the claim limitation “the control unit sets the first pressing force of the pressing member to individual values with respect to the first pulse wave sensor and the second pulse wave sensor” renders the claim indefinite.  Similar to the previous claim limitation in claim 5, it is unclear if the “first pressing force” has a singular value that is capable of being changed over time to multiple “individual values”, or if the “first pressing force” exerts different pressing forces on the first and second pulse wave sensors. Clarification is requested. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (US 20100076328 A1), referred to hereafter as Matsumura, in view of Abe (US 20160183880 A1 – cited by applicant), referred to hereafter as Abe, and Yamashita et al. (US 20120203119 A1), referred to hereafter as Yamashita.
The claims are generally directed toward a pulse wave measurement device comprising:
a belt to be mounted around a measurement site of a subject; 
at least one pulse wave sensor mounted on the belt, the at least one pulse wave sensor configured to detect a pulse wave of an artery passing through the measurement site; 
a pressing member mounted on the belt, the pressing member configured to vary a pressing force to press the at least one pulse wave sensor against the measurement site; 
a body motion detection unit configured to detect presence or absence of body motion of the subject; and 
a control unit configured to set a pressing force of the pressing member to a first pressing force when there is no body motion of the subject to measure a pulse wave with the at least one pulse wave sensor, the control unit configured to set a pressing force of the pressing member to a second pressing force lower than the first pressing force and higher than zero when there is body motion of the subject and interrupt measurement of a pulse wave.
Regarding claim 1, Matsumura teaches a pulse wave measurement device (Figure 27) comprising: a belt (180) to be attached around a measurement site (shown in Figure 13; element 500 is measurement site; paragraph 0093); pulse wave sensors (shown in Figure 12, elements 20 and 30) which are mounted on the belt (180) and detect pulse waves of an artery (shown in Figure 13; element 
Abe (Figure 2) teaches a method for saving power on a pulse measurement device comprising detecting a motion state using a body motion detection unit (S11; body motion detection unit shown in Figure 1, element 15; paragraph 0031 and 0061), executing pulse wave measurements when no motion is detected (S12), and stopping pule wave measurement when body motion is detected (S16; paragraph 0051). Therefore, Abe teaches a body motion detection unit configured to detect a presence or absence of motion of the subject, measuring a pulse wave with a pulse wave sensor when there is no body motion, and interrupting a pulse wave measurement when there is body motion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pulse wave measurement device of Matsumura to include the body motion detection unit power saving method of Abe, such that the pressing force of the first pressing member is set to a first pressing force when body motion is absent, and the control unit interrupts pulse wave measurement when body motion is detected. Doing so would help increase the 
Therefore, Matsumura in view of Abe teaches a belt to be mounted around a measurement site of a subject (Matsumura paragraph 0093); at least one pulse wave sensor mounted on the belt, the at least one pulse wave sensor configured to detect a pulse wave of an artery passing through the measurement site (Matsumura paragraph 0098); a pressing member mounted on the belt, the pressing member configured to vary a pressing force to press the at least one pulse wave sensor against the measurement site (Matsumura paragraph 0144); a body motion detection unit configured to detect presence or absence of body motion of the subject (Abe paragraph 0031); and a control unit configured to set a pressing force of the pressing member to a first pressing force when there is no body motion of the subject to measure a pulse wave with the at least one pulse wave sensor, and interrupt measurement of a pulse wave when there is body motion of the subject (Abe paragraph 0050-0051). However, Matsumura in view of Abe does not teach the control unit configured to set a pressing force of the pressing member to a second pressing force lower than the first pressing force and higher than zero when there is body motion of the subject.
Yamashita teaches a method of detecting sensor abnormalities (Figure 15) during an oscillometric blood pressure measurement (process shown in Figure 13) comprising: depressurizing a pressure cuff to a predetermined pressure (ST35) when the pressure values of two pressure sensors do not fall within reference values (ST25; paragraph 0147). This would result in a cuff pressure which is lower than a first cuff pressure, but higher than zero. Yamashita further teaches that the sensor abnormality which triggers the depressurization may be caused by body movement, or the like (paragraph 0148). Therefore, Yamashita teaches setting a pressing force of a pressing member to a second pressing force lower than a first pressing force and higher than zero when a sensor abnormality, such as body movement, is detected. 

Claim 8 recites a method using the same structural elements recited in claim 1 to measure a pulse wave at a measurement site. Therefore, the above cited sections of Matsumura, as modified by Abe and Yamashita, disclose a method comprising the steps recited in claim 7.
Regarding claim 2, Abe teaches (Figure 5) pulse wave measurement device teaches not measuring pulse waves in a motion state, and returning to measuring a pulse wave when a state of body motion transitions to state of non-motion in order to save power (paragraph 0099; Figure 5 - “Halt Measurement” to “BPF Processing”). Therefore, Matsumura in view of Abe and Yamashita teaches the pulse wave measurement device according to claim 1, wherein when measurement of a pulse wave is interrupted and then a state where there is body motion of the subject is transitioned to a state where there is no body motion of the subject, the control unit returns the pressing force of the pressing member to the first pressing force to resume measurement of a pulse wave. 
Regarding claim 3, Matsumura in view of Abe and Yamashita teaches the pulse wave measurement device of claim 1, wherein the pulse wave measurement device interrupts measurement of a pulse wave when body motion is detected (Abe paragraph 0051). In addition, Matsumura teaches that after an oscillometric blood pressure measurement (method shown in Figure 28), the pressure in 
	Abe teaches that an embodiment wherein if the motion state is greater than a first setting value over a predetermined time length, the control unit causes biological information measuring unit to stop measurement of the biological information (paragraph 0012). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumura in view of Abe and Yamashita to incorporate the additional teachings of Abe such that the pulse wave measurement device ends all biological information measurements (including the oscillometric measurement of blood pressure) after a standby time having a predetermined length of time elapses (and therefore deflate the pressing member to a pressing force of zero). Doing so further increases the power efficiency of Matsumura in view of Abe and Yamashita, and would simply constitute applying a known technique to a known device ready for improvement to yield predictable results. 
Ending biological measurements of Matsumura in view of Abe and Yamashita would include setting the pressing force of the pressing member to zero. Therefore, Matsumura in view of Abe and Yamashita teaches the pulse wave measurement device of claim 1 wherein when measurement of a pulse wave is interrupted and then a standby time having a predetermined length elapses, the control unit sets a pressing force of the pressing member to zero.
	Regarding claim 4, Matsumura teaches first and second pulse wave sensors (20 and 30) which are mounted on the belt (180) in a state of being spaced apart from each other in a width direction of the belt (shown in Figure 12; paragraph 0097), each of the first pulse wave sensor and second pulse wave sensor configured to detect pulse waves at portions of an artery (shown in Figure 13; element 510 
	Regarding claim 5, Matsumura (Figure 27) teaches the pressing member (191) including a fluid bag (paragraph 0094) capable of pressing the both the first and second pulse wave sensors against the measurement site while varying an individual pressing force (shown in Figure 24) in order to detect an optimum pulse wave (paragraph 0144). Therefore, Matsumura in view of Abe and Yamashita teaches the pulse wave measurement device according to claim 4, wherein the pressing member includes an element configured to press the first pulse wave sensor and the second pulse wave sensor with a pressing force, and the control unit sets the first pressing force of the pressing member to individual values with respect to the first pulse wave sensor and the second pulse wave sensor.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 20100076328 A1), referred to hereafter as Matsumura, in view of Abe (US 20160183880 A1 – cited by applicant) and Yamashita (US 20120203119 A1), as applied to claim 4, in further view of Suzuki et al. (US 20060200011 A1), referred to hereafter as Suzuki. 
Regarding claim 6, Matsumura in view of Abe and Yamashita teaches the pulse wave measurement device of claim 4. However, Matsmura in view of Abe and Yamashita fails to teach a first blood pressure calculation unit configured to calculate blood pressure using a predetermined correspondence equation between pulse transit time and blood pressure based on pulse transit time being a time difference between a first pulse wave signal and a second pulse wave signal respectively output in time series by the first pulse wave sensor and the second pulse wave sensor.
Suzuki teaches an apparatus for health management (Figure 22) comprising a method of determining a pulse transit time between a first (114) and second (124) pulse wave sensor (paragraph 0163), and calculating a blood pressure using a predetermined correspondence equation between a first pulse wave signal and a second pulse wave signal (paragraph 0074-0075). Therefore, Suzuki teaches a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumura in view of Abe and Yamashita to include the calculation of a pulse transit time, and a blood pressure calculation unit that calculates blood pressure from a predetermined correspondence equation between pulse transit time and blood pressure, as taught by Suzuki. Doing so allow the device of Matsumura in view of Abe and Yamashita to determine the blood pressure of a subject using the pulse transit time, increasing the accuracy of its blood pressure measurements.
Regarding claim 7, Matsumura (Figure 13) teaches the pressing member of the pulse measurement device being a fluid bag (191) provided along the belt (paragraph 0094) and a pressure control unit (Figure 25, element 132 and 184) that supplies the fluid bag (191) with air and controls a pressure of the air in the bag (paragraph 0099).  In addition, Matsumura teaches a second blood pressure calculation unit (138) that calculates the blood pressure based on the pressure of the air in the fluid bag using the oscillometric method (paragraph 0152 and 0158). Matsumura also teaches the processing associated with pulse wave measurements being on a on a main body CPU (130) that controls the entire pulse wave measurement device (Matsumura paragraph 0072). However, Matsumura in view of Abe, Yamashita, and Suzuki does not teach a main body provided integrally with the belt, wherein the body motion detection unit, the control unit, the first blood pressure calculation unit, pressure control unit, and second blood pressure unit are all mounted. 
Yamashita teaches an electric sphygmomanometer being implemented into a wrist worn device (Figure 17) wherein the main body (10), containing a CPU configured to control various unit and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumura in view of Abe, Yamashita, and Suzuki to incorporate the further teachings of Yamashita and have the main body CPU, comprising the body motion detection unit, the control unit, the first blood pressure calculation unit, pressure control unit, and second blood pressure unit, being integrally attached to the belt. Doing so would increase the portability of the device, and would simply constitute combining prior art elements according to known methods to yield predictable results.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Usuda et al. (US 20120046561 A1) teaches a blood pressure measuring apparatus comprising a method of addressing abnormalities, such as body motion, in blood pressure measurement (Figure 3) including rapidly lowering a cuff pressure (S15) in response to detection of blood pressure not being in a specified range of values. 
Lane et al. (US 20110160597 A1) teaches a blood pressure measuring apparatus (Figure 1) comprising a method of halting and resetting a cuff inflation in response to a signal indicating a motion artifact from an accelerometer (26; paragraph 0036). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T PAZHWAK whose telephone number is (571)272-7710.  The examiner can normally be reached Monday through Friday between 8:30 A.M. and 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached at 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.T.P./Examiner, Art Unit 3791                                                          


/ETSUB D BERHANU/Primary Examiner, Art Unit 3791